DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, and 16 of U.S. Patent No. 10896796. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent have substantially the same scope.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. (US 9013174) in view of Lewis (US 2005/001700).
In re claim 27 Loy, in figures 1-11, discloses a switching assembly for an electrical switching apparatus of a switching system, said electrical switching apparatus comprising a base (as shown in figure 1), said switching assembly comprising: a number of contact assemblies (105, 26-27) structured to be coupled to said base, each of said number of contact assemblies comprising a stationary contact (26) and a movable contact (27) structured to move between a CLOSED position corresponding to engagement with said stationary contact, and an OPEN position corresponding to disengagement with said stationary contact; and a transfer assembly comprising an element and only one single actuator (110) coupled to said element, said element being structured to be coupled to said base, said single actuator comprising a controller (300), said single actuator further comprising a body portion (body of the actuator 110 as shown in the figures) and a drive shaft (113), said drive shaft extending from said body portion; wherein said single actuator is structured to move said movable contact of each of said number of contact assemblies between the CLOSED position and the OPEN position (inherent functionality). Loy does not teach a communication device. Lewis however, in figures 1-4, teaches that it is known in the art to have a communication device (132) being connected to a controller in a similar device, with a signal being communicated between the communications device and the controller (the two way arrow in figure 1 clearly indicates a two way communication). The signal inherently represents an instruction to move the contact assemblies because that is the purpose of the signal (at least step 407 and 405 in the flow chart in figure 4 show manual fault clearing which includes directing the actuator to a reset). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a communications device as taught by Lewis in the device of Loy in order to allow remote control of the device.
In re claim 28 Loy and Lewis discloses that said single actuator is a motor (110) and said communication device is a wireless communication device (see paragraph 27 of Lewis); wherein said number of contact assemblies is a first contact assembly and a second contact assembly (one on either side of the motor).
In re claim 29 Loy, in figures 1-11, discloses that said transfer assembly is structured to move between a FIRST position corresponding to said movable contact of said first contact assembly and said second contact assembly being in the CLOSED position (figure 7), and a SECOND position corresponding to said movable contact of said first contact assembly and said second contact assembly being in the OPEN position (figure 8); wherein said transfer assembly further comprises a separator member (200, 206) structured to be coupled to said base (all components in the device are coupled to the base); wherein said separator member engages said movable contact of each of said first contact assembly and said second contact assembly; and wherein, 17-MCB-496- 16 -when said transfer assembly moves from the FIRST position toward the SECOND position, said motor cooperates with said separator member to drive said movable contact of each of said first contact assembly and said second contact assembly from the CLOSED position toward the OPEN position (inherent function of the motor).
In re claim 30 Loy, in figures 1-11, discloses that said separator member comprises a first arm portion, a second arm portion (206a-b), and a middle portion (200) extending between the first arm portion and the second arm portion; wherein the first arm portion is structured to be coupled to said base (inherent function since all components in the device are coupled to the base and each other), and engage said movable contact of said first contact assembly; wherein the second arm portion is structured to be coupled to said base, and engage said movable contact of said second contact assembly; and wherein said motor is disposed between the first arm portion and the second arm portion (as seen in figure 3 and other figures).
In re claim 31 Loy, in figures 1-11, discloses that said transfer assembly further comprises a first gear member (115) and a second gear member (120) structured to cooperate with said first gear member; wherein said drive shaft extends through said first gear member (as seen in figure 6); wherein said transfer assembly is structured to move between a FIRST position corresponding to said movable contact being in the CLOSED position, and a SECOND position corresponding to said movable contact being in the OPEN position; and wherein, when said transfer assembly moves from the FIRST position toward the SECOND position, said first gear member drives said second gear member (inherent function of the shown device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837